Citation Nr: 1430457	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  14-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and June 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, VA treatment records show diagnoses of PTSD and depression.  The issue is reflected accordingly on the first page of this decision.

Although the Veteran perfected appeals for the issues of service connection for bilateral hearing loss and tinnitus, these benefits were granted by the Decision Review Officer (DRO) in November 2007.  They are therefore no longer in appellate status.	

Entitlement to automobile and adaptive equipment, entitlement to compensation under 38 U.S.C.A. § 1151 for blurred vision due to medication, and entitlement to service connection for a right thumb disability have been raised by the record (specifically, in correspondence received in August 2013, September 2013 and November 2013, respectively).  Additionally, an August 2013 informal claim of entitlement to special monthly compensation (SMC) based on a need for aid and attendance or being housebound has been submitted by virtue of an examination.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the reopening of the claim of service connection for a left eye disorder, the Veteran asserts that his eye disorder is secondary to the medications he takes for PTSD (which is being remanded for additional development).  In support of his claim, the Veteran submitted a September 2013 letter from Registered Pharmacist M.F.A. who noted:  

I am confirming his assessment of a common adverse effect found in his current medication regime.  Blurred vision is a possible adverse effect of 10 of the medications presented per Clinical Pharmacology....  [The Veteran's] vision declined dramatically... as seen in his Progress Notes.  Although blurred vision can be secondary to the disease states themselves, the increasing complexity of his medication regimen over this time period should be considered a contributing factor to [the Veteran's] deteriorating vision until proven otherwise . . . .

Thus, the Board considers the issue intertwined with his PTSD claim.

Moreover, there are outstanding private treatment records.  VA treatment records and a statement received in August 2012 show treatment at Retina Consultants.  Other than a single record dated in October 2012 which was submitted by the Veteran, treatment records from this facility are not associated with his claims file or electronic files. 

Regarding the service connection claim for acquired psychiatric disorder, a May 2013 VA treatment record shows PTSD.  However, a stressor has yet to be verified.   Statements received in December 2012 and July 2013 altogether show the Veteran's reports of being aboard the USS Leyte and witnessing an airplane crash that had frightened him during Hurricane Carol in March 1954.  The Veteran reported several other stressors in statements received in December 2012 and May 2013.  Development should be undertaken to verify these claimed stressors.  If any of the stressors are verified, a VA examination to determine whether he has PTSD related to a confirmed stressor is warranted.  

Additionally, a May 1953 sick call treatment record shows "Emotional upset first baby died at birth Saturday 5-2-53."  With in-service symptoms and post service treatment for an acquired psychiatric disorder, a VA examination is warranted to determine etiology. 

In light of the remand reasons above, outstanding VA treatment records should also be obtained.

As the issue of TDIU is inextricably intertwined with the new and material claim and service connection claim, the RO should reconsider the TDIU claim after development and reconsideration of the other issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should also obtain the names and addresses of all medical care providers who treated the Veteran for a left eye disorder (including Retina Consultants) and an acquired psychiatric disorder.  After securing the necessary release, obtain these records and any outstanding/updated VA treatment records.  

2.  The RO should take appropriate action to verify stressors reported by the appellant.

3.  Afterwards, the RO should also schedule the Veteran for a VA psychiatric examination to determine the diagnosis of any current acquired psychiatric disability, including PTSD and depression.  The examination should be performed by a psychiatrist.  The Veteran's claims file must be provided to the examiner for review.  All appropriate psychological testing should be performed.  The examiner should report all current psychiatric disabilities diagnosed on examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  If the examiner diagnoses PTSD, then the examiner should report whether the PTSD is related to a confirmed stressor. 

b)  As to any acquired psychiatric disorder other than PTSD which is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability was manifested during service or is otherwise causally related to service.

A rationale should be provided with discussion of in-service and post-service treatment records.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal and determine if a TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



